CLD-226                                                     NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              ___________

                                   No. 12-2203
                                   ___________

                                JAMES R. SMITH,
                                   Appellant

                                         v.

                            GEORGE HAYMAN,
      Commissioner of the New Jersey Department of Corrections (NJDOC);
    MS. MICHELLE RICCI, Administrator of New Jersey State Prison (NJSP);
             DOCTOR RUSTY REEVES, Director of Psychiatry;
DOCTOR JORDAN LIEBERMAN, Doctor, Doctor, New Jersey Regional of Psychiatry;
        DOCTOR FLORA DEFILIPPO, N.J. State Prison Lead Psychiatrist;
                     DOCTOR RAY BAUM, Psychiatrist;
    DOCTOR MARINA MOSHKOVICH, Doctor, N.J. State Prison Psychiatrist;
   MS. KEASHA BALDWIN, Clinical Social Worker; JOHN/JANE DOES # 1-20
                 ____________________________________

                    Appeal from the United States District Court
                            for the District of New Jersey
                           (D.C. Civil No. 3:09-cv-02602)
                    District Judge: Honorable Peter G. Sheridan
                    ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
       or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   July 12, 2012

          Before: RENDELL, HARDIMAN and COWEN, Circuit Judges

                           (Opinion filed: July 25, 2012)
                                    _________

                            OPINION OF THE COURT
                                  _________
PER CURIAM

       James R. Smith, a New Jersey prisoner proceeding pro se and in forma pauperis,

appeals a series of District Court orders that dismissed his 1 civil-rights complaint in part

and granted summary judgment for the defendants in part. For the reasons that follow,

we will summarily affirm.

                                              I.

       In his 2009 lawsuit, which was brought under 42 U.S.C. § 1983, Smith accused

the defendants—various medical professionals and administrators associated with the

New Jersey State Prison, where he was and continues to be incarcerated—of violating his

constitutional rights. 2 Specifically, he alleged that the defendants: 1) subjected him to

cruel and unusual punishment, failed to protect him, and failed in their obligation to

provide him with adequate medical care, in contravention of the Eighth Amendment; 2)

violated his rights under the Equal Protection Clause of the Fourteenth Amendment; 3)

deprived him of his constitutional entitlement to privacy; and 4) retaliated against him for

complaining about his treatment and conditions in the prison. These claims arose out of

Smith’s attempts to be diagnosed with and treated for Gender Identity Disorder (“GID”).


1
  As this case involves a gender-identity issue, our choice of pronoun is freighted with
greater-than-usual significance. Because Smith has, throughout this litigation, referred to
himself using male pronouns—see, e.g., Pl.’s Opp’n to Def. DeFilippo’s Mot. for J. on
the Pleadings 2, ECF No. 70—we will follow his example.
2
  Because we write primarily for the parties, we will not substantially recite the facts of
the case, which were developed at length in the various District Court opinions.

                                              2
He asserted that, while born “biologically male,” he was “psychologically and

emotionally female.” Compl. ¶ 14. Despite this, however, the defendants refused to

properly treat him, would speak to him only in public areas of the facility that were not

conducive to confidential discussion, improperly disclosed his GID status to other parties,

and placed him with a cellmate.

       Smith’s claims were dismissed in a piecemeal fashion throughout the course of the

multi-year litigation in the District Court. First, pursuant to its screening responsibilities

under the Prison Litigation Reform Act, the District Court determined that Smith’s

complaint failed to adequately state a failure-to-treat or Equal Protection claim. See

Smith v. Hayman, No. 09-2602, 2010 U.S. Dist. LEXIS 15612, at *32–33, 35–36 (D.N.J.

Feb. 19, 2010). Smith also agreed to discontinue his suit against defendants George

Hayman, Rusty Reeves, Jordan Lieberman, and Ray Baum. See ECF Nos. 28, 61.

Following discovery, the remaining allegations were resolved when the District Court

granted summary judgment in favor of the defendants. See Smith v. Hayman, No. 09-

2602, 2012 U.S. Dist. LEXIS 44888 (D.N.J. Mar. 30, 2012); Smith v. Hayman, No. 09-

2602, 2012 U.S. Dist. LEXIS 6220 (D.N.J. Jan. 19, 2012). This appeal followed. 3

                                              II.

       We have jurisdiction under 28 U.S.C. § 1291. Both a sua sponte dismissal


3
 Smith has submitted an application for a certificate of appealability, which is not
necessary for the purposes of this non-habeas appeal. See 28 U.S.C. § 2253(c).
Although the Clerk entered a “no action” order on June 25, we have nevertheless
considered the arguments Smith raises in his application.
                                               3
pursuant to a Court’s screening responsibilities and a grant of summary judgment are

subject to plenary review. Banks v. Int’l Rental & Leasing Corp., 680 F.3d 296, 297 n.1

(3d Cir. 2012); Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). To survive a

motion to dismiss, a plaintiff must plead enough facts, accepted as true and with all

reasonable inferences drawn in his favor, to state a claim to relief that is plausible on its

face. Birdman v. Office of the Governor, 677 F.3d 167, 171 (3d Cir. 2012) (quoting

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). A summary judgment motion, by contrast,

requires us to consider “whether there are any genuine issues of material fact such that a

reasonable jury could return a verdict for the plaintiffs,” construing the facts in favor of

the nonmovant and resolving all justifiable inferences in his favor. Banks, 680 F.3d at

297 n.1; Meditz v. City of Newark, 658 F.3d 364, 369 (3d Cir. 2011). We may affirm the

judgment of the District Court on any grounds that support its decision, even if the

District Court itself did not rely upon them. See Narin v. Lower Merion Sch. Dist., 206

F.3d 323, 333 n.8 (3d Cir. 2000).

                                              III.

A) Dismissed Claims 4



4
  In his complaint, Smith sued most of the defendants in their official capacities;
moreover, the complaint inconsistently allocated its demands for money damages and
equitable relief. Compare Compl. ¶¶ 144–47 (seeking injunctive relief), with Compl. 41
(seeking monetary damages against “each defendant”). To the extent that monetary relief
was sought from defendants who were acting as employees or agents of the New Jersey
Department of Corrections, such an action would be barred by Eleventh Amendment
immunity. See Betts v. New Castle Youth Dev. Ctr., 621 F.3d 249, 253–54 (3d Cir.
                                               4
       Smith argued that the defendants neglected to adequately treat his GID and

violated his rights under the Equal Protection Clause. Having reviewed the complaint,

we agree with the District Court that he failed to state a claim upon which relief could be

granted.

       A state is obligated “to provide medical care for those whom it is punishing by

incarceration”; accordingly, “deliberate indifference to serious medical needs of prisoners

constitutes the ‘unnecessary and wanton infliction of pain[]’ . . . proscribed by the Eighth

Amendment.” Estelle v. Gamble, 429 U.S. 97, 103–04 (1976) (citations omitted).

Deliberate indifference inheres in an official’s “intentionally denying or delaying access

to medical care or intentionally interfering with the treatment once prescribed.” Id. at

104–05. On the other hand, allegations of medical malpractice, or of mere disagreement

over medical treatment that is provided, do not rise to a constitutional level. See Spruill

v. Gillis, 372 F.3d 218, 235 (3d Cir. 2004). Moreover, courts may not second guess the

propriety of a particular course of treatment, especially in the presence of sound

professional judgment. See Inmates of Allegheny Cnty. Jail v. Pierce, 612 F.2d 754, 762



2010); cf. Lavia v. Pennsylvania, 224 F.3d 190, 195 (3d Cir. 2000) (observing that the
Pennsylvania Department of Corrections shares in the Commonwealth’s immunity). To
the extent that Smith sought relief from the defendants as agents of the University of
Medicine and Dentistry of New Jersey, official-capacity suits were not barred by
Eleventh Amendment immunity. See Fitchik v. N.J. Transit Rail Operations, Inc., 873
F.2d 655, 663 (3d Cir. 1989) (citing Fuchilla v. Layman, 537 A.2d 652, 657 (N.J. 1988)).
Mindful of our “special obligation” to construe liberally the pleadings of pro se litigants,
Zilich v. Lucht, 981 F.2d 694, 694 (3d Cir. 1992), we will proceed as if those claims
barred by Eleventh Amendment immunity were also raised against the defendants in their
individual capacities.
                                             5
(3d Cir. 1979).

       The complaint contains numerous references to treatment that was provided to

Smith, such as psychiatric testing (Compl. ¶ 46) and counseling (Compl. ¶ 94). This did

not satisfy Smith, who sought (inter alia) hormone-replacement therapy and permission to

present himself as a woman. See, e.g., Compl. ¶ 44. While in certain circumstances the

failure to provide hormones and other courses of treatment can be constitutionally

impermissible, 5 the allegations of the present case do not show ignorance or an

affirmative failure to treat, but rather caution and diagnostic disagreement. Such

circumstances, in the absence of aggravating factors such as previous GID treatment or

even a definitive GID diagnosis, do not rise to the level of constitutional violation. See

Praylor v. Tex. Dep’t of Crim. Justice, 430 F.3d 1208, 1209 (5th Cir. 2005) (per curiam)

(holding that, when plaintiff had been evaluated on multiple occasions and denied

eligibility for hormone treatment, “the instant record and circumstances . . . do[] not

constitute deliberate indifference”); Long v. Nix, 86 F.3d 761, 765–66 (8th Cir. 1996).

       Smith’s Equal Protection claim also fails. Crucially, he has not shown that he “has

been treated differently from persons who are similarly situated.” Williams v. Morton,

343 F.3d 212, 221 (3d Cir. 2003). His identification with female prisoners is, in this

context, conclusory. Nor has he successfully pleaded a “class of one” claim. See

Renchenski v. Williams, 622 F.3d 315, 337 (3d Cir. 2010).

       Therefore, the District Court correctly screened out these claims.


                                              6
B) Summary Judgment

         i) DeFilippo

         Defendant DeFilippo, whose motion for judgment on the pleadings was converted

into one for summary judgment, argued that the record failed to demonstrate any personal

involvement in potential constitutional violations. The District Court concluded that

Smith “provide[d] no facts describing how DeFilippo, in a supervisory capacity,

allegedly violated his constitutional rights, i.e., he fail[ed] to allege facts to show that this

defendant expressly directed the deprivation of his constitutional rights, or that she

created policies which left subordinates with no discretion other than to apply them in a

fashion which actually produced the alleged deprivation.” Smith, 2012 U.S. Dist. LEXIS

6220, at *23–24. We agree. Aside from her response to a communiqué from Smith and a

short correspondence with defendant Ricci, DeFilippo was not involved in the present

controversy, and it is well established that respondeat superior cannot form the basis of

constitutional liability. See Santiago v. Warminster Twp., 629 F.3d 121, 128 (3d Cir.

2010). Thus, summary judgment was appropriately granted in her favor.

         ii) Failure to Protect

         Smith alleged that his current “double-lock” housing assignment constituted a

failure to protect him from other inmates, although it appears that no harm actually

transpired. See Helling v. McKinney, 509 U.S. 25, 33 (1993) (Eighth Amendment

protects against future harm as well as present harm). But he has failed to present any

5
    See, e.g., Meriwether v. Faulkner, 821 F.2d 408, 412–13 (7th Cir. 1987).
                                                7
evidence that the defendants knew of and disregarded an excessive risk to his health or

safety. Farmer v. Brennan, 511 U.S. 825, 834, 837 (1994). The record is devoid of

suggestions that he personally was vulnerable at the time he was transferred or that he

was likely to become so in the near future. Compare Greene v. Bowles, 361 F.3d 290,

294–95 (6th Cir. 2004) (substantial proffer of vulnerability and violent tendencies of

assailant); Taylor v. Mich. Dep’t of Corr., 69 F.3d 76, 82–83 (6th Cir. 1995) (“A review

of the record reveals a prison system in crisis.”). While we are obligated to draw all

factual inferences in Smith’s favor, outside of deposition reference to protective custody,

see Smith Dep. 60:7–62:22, ECF No. 83-4, we are unable to discern any indication that

Smith, as he currently presented his gender identity and in his current state, would have

been excessively unsafe in the custody to which he was assigned. The defendants were

therefore entitled to summary judgment.

       iii) Retaliation

       Smith alleged that defendant Ricci retaliated against him for “filing remedy forms

against the law library [and a] whole lot of [other] things” by transferring him to a

double-occupancy cell. Smith Dep. 64:6–13. He speculated that she did so “in hopes

that the plaintiff would cause a ruckus so that the administration can place the plaintiff

into lockup in hopes of quieting him.” Compl. ¶ 113.

       In order to sustain a retaliation claim, Smith was required to show that 1) he




                                              8
engaged in constitutionally protected conduct, 2) he suffered adverse action,6 and 3) the

constitutionally protected conduct was “a substantial or motivating factor” of the adverse

response. Carter v. McGrady, 292 F.3d 152, 157–58 (3d Cir. 2002). Apart from

temporal proximity, Smith failed to submit any evidence probative of retaliation. Nor has

he shown that the cell transfer was such that a person of ordinary firmness would have

been deterred from exercising his constitutional rights in its wake. Rauser v. Horn, 241

F.3d 330, 333 (3d Cir. 2001). We therefore agree with the District Court that summary

judgment was warranted on this claim.

       iv) Privacy Violations

       Finally, Smith claimed that the defendants (principally Moshkovich and Baldwin)

violated his constitutional right to privacy. He cited their decision to hold confidential

counseling sessions within view and within potential earshot of other inmates, as well as

assailing their disclosure of private medical information.

       We have held that “the Fourteenth Amendment protects an inmate’s right to

medical privacy, subject to legitimate penological interests.” Doe v. Delie, 257 F.3d 309,

323 (3d Cir. 2001). In Doe, a inmate who was HIV positive was informed that his


6
  The District Court held that, because Smith “ha[d] no protected constitutional right to a
housing assignment, he [could ]not claim ‘adverse action’ when his housing assignment
was changed.” Smith, 2012 U.S. Dist. LEXIS 44888, at *61. However, whether the
alleged retaliation affected a recognized liberty interest is irrelevant, because actions that
are not themselves constitutional torts may become so if substantially motivated by the
desire to punish an individual for exercising a constitutional right. See Mitchell v. Horn,
318 F.3d 523, 530 (3d Cir. 2003). Because Smith’s retaliation claim fails for other
reasons, this error is harmless.
                                               9
condition would be kept confidential; however, prison procedures led to repeated

disclosures of his status, as “staff informed the escorting officers of Doe’s medical

condition,” and nurses “announced his medication loudly enough for others to hear.”

Also, the door to the examination room was kept open, allowing “officers, inmates, and

guards in the area to see and hear Doe and the treating physician.” Id. at 311–12. In

another case, the United States Court of Appeals for the Second Circuit emphasized that

“individuals who are transsexuals are among those who possess a constitutional right to

maintain medical confidentiality,” arising from a situation in which a guard announced

the plaintiff’s status “in the presence of other inmates and staff members.” Powell v.

Schriver, 175 F.3d 107, 109, 112 (2d Cir. 1999).

       As a preliminary matter, the record is devoid of any evidence that the defendants

improperly “disclosed” any of Smith’s medical information. Outside of discussions

between medical staff members and between DeFilippo and Ricci at Smith’s

instigation—surely an example of a legitimate penological interest—Smith points to

nothing that would suggest a gratuitous disclosure to inappropriate parties.7

       Thus, the gravamen of Smith’s complaint is limited to the public nature of his

discussions with Baldwin and Moshkovich, both of whom appear to concede that the

situation, while less than ideal, was the best that could be managed given the lack of



7
 Because we independently agree with the New Jersey state court on this ground, we
need not decide whether its opinion has preclusionary force.

                                             10
other, more-private, secure environments. See generally Moshkovich Aff., ECF No. 83-

8, Baldwin Aff., ECF No. 83-9. We note, first, that both Moshkovich and Baldwin claim

that conversations were conducted with awareness of the proximity of corrections

officers and inmates, with efforts made to ensure that no other person could overhear the

topics of discussion. Moshokovich Aff. ¶ 10, Baldwin Aff. ¶ 10. Second, Smith agreed

that he was informed that the guards were not listening in on the conversation. Smith

Dep. 46:5–11. Third, there is no indication that any parties actually overheard the

discussions.

       While Smith is justified in his displeasure with this arrangement, the record does

not demonstrate that the defendants violated a clearly established constitutional right.

See Montanez v. Thompson, 603 F.3d 243, 249 (3d Cir. 2010). Our holding in Doe

recognized that the right to privacy was counterbalanced by legitimate penological

interests, such as safety and practicability of accommodation. Smith’s reliance on an

unpublished summary order from the Court of Appeals for the Second Circuit is

misplaced; the plaintiff in Hunnicutt v. Armstrong, 152 F. App’x 34 (2d Cir. 2005) (per

curiam), alleged that the defendants discussed private health issues in public, allowed

non-health staff access to his records, and violated psychiatrist/patient privilege, which

was sufficient to “achieve[] the goal of fair notice” and avoid dismissal under Fed. R.

Civ. P. 8(a). Id. at 35–36. In other words, Hunnicutt is a pre-Twombly/Iqbal decision

about pleading standards; its Panel specifically “express[ed] no view on whether other

grounds exist[ed] to dismiss the complaint once it [wa]s amended.” Id. at 36. We are
                                             11
aware of no case law, and Smith points to none, that would suggest that the conduct of

the defendants, in light of their attempts to avoid disclosure, violated a clearly established

constitutional right, and Doe did not establish any such rule with “obvious clarity.”

Sharp v. Johnson, 669 F.3d 144, 159 (3d Cir. 2012). Accordingly, we hold that the

defendants were entitled to qualified immunity on this claim. See id.8

                                             IV.

       For the reasons expressed above, this appeal does not present a substantial

question, and we will summarily affirm the judgment of the District Court. Murray v.

Bledsoe, 650 F.3d 246, 248 (3d Cir. 2011) (per curiam); see also 3d Cir. L.A.R. 27.4;

I.O.P. 10.6.




8
 Smith repeatedly invokes the defendants’ alleged violations of, inter alia, internal
management procedures and agency regulations. But 42 U.S.C. § 1983 provides relief
for violation of federal laws, not for violation of state or local law. McMullen v. Maple
Shade Twp., 643 F.3d 96, 99 (3d Cir. 2011).
                                              12